Citation Nr: 1638811	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 RO decision that granted service connection and a 10 percent rating for major depressive disorder, effective February 25, 2010.  In an October 2012 rating decision, the RO increased the disability rating to 30 percent, effective February 25, 2010.

The Veteran provided testimony before a Veterans Law Judge at a hearing held at the RO in June 2013.  A transcript of the hearing has been associated with the record.

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in January 2015.  The case was subsequently returned to the Board.

Thereafter, in July 2016, the Veteran was informed of the fact that the VLJ who previously heard his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707. 

In correspondence dated in August 2016, the Veteran's representative indicated that the Veteran wanted another Board hearing, specifically a videoconference hearing.

The Board notes that the issue of entitlement to service connection for hypertension, although perfected, is not ripe for adjudication due to a pending hearing request.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of service connection for a sleep disorder as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to a sleep disorder will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As noted above, the Veteran has requested a videoconference hearing before a VLJ of the Board regarding his appeal for a higher initial rating for major depressive disorder.  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




